Citation Nr: 0303106	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  94-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel 

The appellant had active service from August 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the VA 
Regional Office (RO) in Nashville, Tennessee.  


REMAND

At the time of the August 1996 Board Remand, the appellant's 
address of record was located on a certain Rural Route.  An 
August 1998 record reflects that the appellant failed to 
report for examination.  A handwritten notation in the file 
indicates that there was a discrepancy as to the appellant's 
correct address.  A January 1999 report of contact reflects 
that the appellant updated his address to a location on F....... 
Road.  An August 2000 record reflects that the appellant 
failed to report for examination.  The October 2002 
supplemental statement of the case, which notified the 
appellant of his failure to report, was mailed to the 
appellant at an address on "F...." Road, though this seems to 
misspell the correct address.  Thus, it appears that he may 
not have received proper notice of such.  

Accordingly, the Board remands this case to the RO for the 
following action:

1.  The RO should attempt to verify the 
appellant's current address.  

2.  In light of the fact that the 
supplemental statement of the case 
appears to have been mailed to the 
incorrect address, the RO must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. 
§ 3.159 (2001) is completed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




